ROUSE, J.
I concur in the foregoing opinion. All the evidence on the trial being preserved in the record, we are able to determine therefrom that, though the declarations in the complaint were that the suit was on a lost note, such was not the fact. The evidence shows that plaintiff and defendant are brothers, and on friendly terms; that plaintiff’s wife and defendant are not friendly, and have not been friendly for many years; that defendant executed the note to plaintiff, as described; that long after the date when said note became, due defendant informed a certain witness that plaintiff’s wife had notified defendant that she intended to go to California, and that, if he did not pay said note, she would give him trouble; that defendant applied to said witness at the time for the loan of a certain sum of money, which defendánt stated he needed to make up, with the amount he had, the sum due on said note; that said amount was loaned to defendant, as testified to by said witness, and as shown by the books of said witness, in which defendant was charged with the amount loaned to him by the witness; that said witness saw the defendant, immediately after defendant borrowed said amount of money, go to plaintiff’s residence, and go into the residence ; that in less than one hour thereafter defendant stated to witness that he had paid the note, and showed the note to witness, and tore the note up in witness’s presence. The evidence shows that plaintiff’s wife went to California about the date when defendant borrowed said sum of money from witness. The record shows that long after the date when defendant borrowed the money from witness and tore the note up in his presence defendant and other persons were at plaintiff’s house to make a settlement for some cattle which had been sold, and the proceeds therefor had been collected by plaintiff; that in said settlement there was found to be due to defendant a large sum of money, which plaintiff paid over to defendant; that plaintiff’s wife was present; and that some time after the money had been paid by plaintiff to defendant, and as defendant was about to leave plaintiff’s house, plaintiff’s wife angrily accosted defendant, and said, “When are you *195going to pay that note?” to which defendant replied, “Show me a note, and I will pay it.” Plaintiff’s wife testified that she did not make a demand on defendant to pay the note; that she left for California the day before the date that witness saw the note in defendant’s possession; that when she left home the note was in a safe, and when she returned from California it was not in the safe; that her husband could not read and could not open the safe; that she put on paper the combination of the safe, and gave it to her husband; that the-safe had an inside door, which locked with a key, and that key was carried by her husband. The record shows that, once or twice during the time plaintiff’s wife was in California, plaintiff had called on defendant to open the safe, and that defendant could open the safe by plaintiff handing to him the paper on which the combination was written. Plaintiff testified that he retained in his possession the key to the inside door of the safe, and unlocked that door himself. The possession of a promissory note by the maker thereof after it is due is a presumption of payment. Link that presumption with the fact that the note was in a safe securely locked with a combination lock, and with an inside door, the key to which was kept in possession of plaintiff; with the fact that plaintiff and defendant are brothers, and perfectly friendly; that long after said note was due plaintiff paid to defendant a large sum of money and did not demand the payment of said note; and, further, that plaintiff has never demanded the payment of said note, with the fact that the wife of plaintiff is not friendly with defendant, and appears to be the only person concerned in this lawsuit on the part' of plaintiff,— we are forced to the conclusion that defendant paid off said note to the wife of plaintiff at the time he stated. The allegations in the complaint are upon a lost note. The record does not support those allegations. In fact, plaintiff does not pretend to rely on that theory, but on the theory that said note was stolen by defendant. To sustain the judgment we would have to find from the evidence in the record that defendant was guilty of a felony,—that he did steal said note. We are convinced by the evidence in the case that defendant did pay off said note to the wife of plaintiff at the time he stated, and that the judgment should have been for the defendant.